Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 20, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted grand larceny in the fourth degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress his statements to the police. The evidence established that appellant was questioned in a designated juvenile room in the presence of his mother, and that he knowingly and intelligently waived his Miranda rights (see Fare v Michael C., 442 US 707, 725-728 [1979]). Appellant clearly and unequivocally stated that he understood each right, and gave no indication to the contrary.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence, including appellant’s voluntary and reliable statement, established his accessorial liability beyond a reasonable doubt. Concur—Buckley, P.J., Mazzarelli, Ellerin, Catterson and McGuire, JJ.